Citation Nr: 1312492	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-11 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to ratings in excess of 30 percent prior to September 2, 2008, and at 50 percent since for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.

3.  Entitlement to an initial compensable rating for residuals of a shrapnel injury of the right Achilles tendon.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is of record.

The Board has reviewed both the Veteran's physical claims file and the file on the Virtual VA electronic file system, to ensure a total review of the evidence.

The issue of service connection for traumatic brain injury (TBI) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In June 2012, prior to promulgation of a decision, the Veteran indicated that he wished to withdraw the appeal with respect to the claims for PTSD.

2.  For the entire time on appeal, migraine headaches have included prostrating attacks on average once a month.

3.  For the entire time on appeal, the residuals of a shrapnel injury to the right Achilles tendon have produced residual weakness of the ankle muscles and tightness of the tendon with limitation of dorsiflexion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issues of entitlement to ratings in excess of 30 percent prior to September 2, 2008, and at 50 percent since for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for a 30 percent rating, but no more, for migraine headaches have been met for the entire time on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2012).

3.  The criteria for a 10 percent rating, but no more, for residuals of a shrapnel injury of the right Achilles tendon have been met for the entire time on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73, DCs 5271, 5311 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. The Board will consider the evidence for the entire period since the July 7, 2007, effective date of service connection, and will consider whether staged ratings are warranted.

Increased Ratings for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In the June 2012 Travel Board hearing, the Veteran indicated that he was satisfied with the ratings for his PTSD and that he was withdrawing his appeal of those ratings.  A written transcript of the hearing was made and associated with the claims file.  His transcribed statement satisfies the requirements for withdrawing the appeal with respect to those ratings.  

Thus, with respect to those claims, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal of those ratings, and the appeal of those ratings is dismissed.

Increased Rating for Migraine Headaches

Soon after separation from service, the Veteran filed a claim for service connection for several disabilities, including migraine headaches.  The RO granted service connection effective July 7, 2007, the day following his separation from service.  He appealed the 10 percent rating that the RO had assigned.

The rating schedule provides for evaluating migraine headaches as follows:

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability  ..................................... 50 percent

With characteristic prostrating attacks occurring on an average once a month over last several months
   ..................................................... 30 percent

With characteristic prostrating attacks averaging one in 2 months over last several months  ............. 10 percent

With less frequent attacks  ........................ 0 percent

38 C.F.R. § 4.124a, DC 8100.

During service, in May 2007, the Veteran reported that he had migraine headaches about three times per month.  He indicated that he had photophobia with the headaches, and that with the headaches he took pain medication and went to bed.

In VA outpatient treatment in January 2008, the Veteran reported having migraine headaches with light sensitivity two to three times per month.  In February 2008, he reported having migraine headaches three to four times per month.  He stated that the headaches sometimes were accompanied by vomiting.  He reported that some of his migraine headaches continued as long as two days.

On VA medical examination in March 2008, the Veteran reported that he was on prescription medication for migraine headaches.  He stated his headaches were associated with phonophobia, photophobia, and nausea, with some vomiting in the past.  He stated that the headaches lasted from several hours to a whole day, and occurred about two to three times per month.  He related that he needed to rest at home when he had more severe headaches, which occurred once or twice a month, and that he had to go home to rest if a more severe headache arose during a work day.

On VA examination in July 2011, the Veteran reported having severe headaches three to four times per week.  He stated that the headaches were occasionally associated with nausea and photosensitivity.  He indicated that he worked full time, and that the headaches did not affect his work.

In the June 2012 Travel Board hearing, the Veteran reported that with headaches he was bothered by light and sound, and he sometimes had nausea and vomiting.  He stated that headaches occurred one to two times per week, and that some were moderate and others severe.  He reported that with severe headaches he had to lie down in a dark, quiet room.  He related that about once a month he had to take sick leave because of a severe headache.

The Veteran's accounts from 2007 forward reflect some variation in the frequency of more severe and prostrating migraine headache attacks.  Overall, those accounts indicate that he has had severe headaches that require rest, isolation, and time away from work about once a month.  The disability picture thus more nearly approximates the criteria for a 30 percent rating than those for a 10 percent rating.  Therefore, a 30 percent rating is warranted.

The Veteran has not reported having severe, prolonged, prostrating attacks so frequently as to produce severe economic inadaptability.  He has been able to maintain full time employment.  The effects of his migraine headaches therefore do not meet the criteria for a 50 percent rating.

Increased Rating for Shrapnel Injury to Right Achilles Tendon

The Veteran sustained shrapnel wounds in a grenade explosion during combat service in November 2004.  He received treatment at the time, but without removal of the shrapnel.  He had ongoing problems with his right Achilles tendon area.  In October 2006, he underwent surgery to remove a piece of shrapnel from that Achilles tendon.  

Related to shrapnel wounds to his right lower extremity, the RO established service connection for a shrapnel scar, rated at 10 percent, and separate service connection for residuals of shrapnel injury of the right Achilles tendon, rated at 0 percent.  The Veteran appealed the 0 percent rating for that disability.  

The rating schedule provides for evaluating muscle injuries by considering which of 23 muscle groups was damaged.  38 C.F.R. § 4.55.  Muscle group damage is categorized as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56.  The RO evaluated the Veteran's shrapnel wound residuals as injury of Muscle Group XI, under DC 5311.  

That muscle group includes the triceps surae (gastrocnemius and soleus), tibialis posterior, peroneous longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris muscles.  The functions of the muscles in that group are propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  Injury to that muscle group is rated at 30 percent if severe, 20 percent if moderately severe, 10 percent if moderate, and 0 percent if slight.  For rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A slight disability of the muscles involves a simple wound of muscle without debridement or infection.  There is typically history of brief treatment and return to duty and healing with good functional results.  There were no cardinal signs or symptoms of muscle disability.  Objective findings include minimal scar and no evidence of fascial defect, atrophy, or impaired tonus.  There is no impairment of function and there are no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d) (1).

A moderate disability of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  

The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles involves a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound.  There must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings include entrance and, if present, exit scars indicating the track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles involves a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There must be evidence showing hospitalization for a prolonged period for treatment of the wound.  There must also be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  

The objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function.

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Under DC 5271, limitation of motion of the ankle is rated at 20 percent if marked and 10 percent if moderate.  For VA rating purposes normal motion of the ankle is to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2012).  When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As noted above, service connection has also been established for a right lower extremity shrapnel scar.  As VA assigns ratings for disabilities pyramiding, that is, the evaluation of the same disability or the same manifestation under various diagnoses, is to be avoided.  See 38 C.F.R. § 4.14 (2012).  The Court has explained that the assignment of  separate ratings for different problems or residuals of an injury does not constitute prohibited pyramiding.  Rather, the critical element is that none of the symptomatology for any one of the conditions duplicates or overlaps the symptomatology of the other conditions.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The right leg shrapnel wound scar is rated at 10 percent under DC 7802.  The RO assigned the 10 percent rating because that scar was depressed and had adherence to underlying tissue and there was underlying soft tissue damage.  To avoid pyramiding in this case, the rating assigned for residuals of shrapnel injury of the right Achilles tendon must be based on symptomatology that is separable from the manifestations that are addressed by the rating assigned for the scar.

Service treatment records show that in November 2004, a grenade exploded and the Veteran sustained fragment wounds to both legs and his lower back.  He was admitted for treatment and the wounds were dressed.  None of the fragments was larger than 5 millimeters.  The foreign bodies were left in the tissues and he was discharged from the hospital two days after the injuries.

In February 2005, it was reported that the shrapnel wounds had healed well.  In June 2005, the Veteran sought treatment for mild right Achilles tendon area pain at rest and severe pain with running, stair climbing, or prolonged walking.  X-rays showed two metallic foreign bodies in the soft tissues of the posterior distal area of the right leg.  Treatment records reflect that he continued to have pain in that area that limited his capacity for activity.  

In October 2006, he underwent surgery.  The surgeon debrided the Achilles tendon and removed one foreign body from the tendon.  A metallic foreign body adjacent to the right fibula was left in place.  After the surgery, the Veteran was on limited duty and later on light duty.  As of March 2007, he continued to walk with a limp and to have pain with running.  In April 2007, it was noted that he had Achilles tendon adhesions.  He separated from service in July 2007.

In VA treatment in 2008, the Veteran was noted to have right ankle pain, weakened ankle musculature, poor proprioception, and a mildly tight Achilles tendon.  In January 2008, there was tenderness to palpation of the right Achilles tendon.  Plantar flexion of the right foot was limited due to pain.  Active dorsiflexion was limited to 10 degrees.  He underwent physical therapy.  In March 2008, ultrasound of the right Achilles tendon showed evidence of fluid around the tendon and possible partial disruption of the distal portion of the tendon.

VA examinations in March 2008 did not include joint or musculoskeletal examination of the right ankle, but instead addressed the right Achilles tendon shrapnel injury through a podiatry examination.  The Veteran reported that he was employed full time as a clerk, and had not lost any time from work in the preceding year.  The examiner did not find any abnormalities of the structures of the right foot.  On VA examination in July 2011, neurological testing showed normal sensory function of the right lower extremity and normal motor function of the right ankle.

In the June 2012 Travel Board hearing, the Veteran indicated that he worked driving a truck for a municipal public works department.  He stated that at present his right ankle did not cause much of a limp.  He stated that the ankle was sometimes painful.  He stated that after long hours of driving for work the ankle needed rest and stretching.  He stated that the ankle disability made him unable to run more than about 100 yards, and that running that distance would produce pain in the ankle.

The shrapnel injury of the Veteran's right Achilles tendon involved shrapnel penetrating the tendon.  The wound was not debrided initially, but debridement and removal of a shrapnel fragment from the tendon was later found necessary.  The injury was followed by impairment of function and retained metallic fragments.  The injury was also followed by weakness of the right ankle musculature.  The disability due to the tendon injury more nearly approximates a moderate muscle disability than a slight muscle disability.  The disability thus warrants a 10 percent rating under DC 5311.

Clinicians found limitation of dorsiflexion of the right ankle that was not more than moderate.  The muscle weakness and the limitation of motion due to tendon tightness produce essentially the same impairment, impairment of function of the ankle.  Therefore a 10 percent rating for functional impairment of the ankle that considers both DCs 5271 and 5311 is appropriate.

The rating assigned for the shrapnel scar on the right leg did not address limitation of function of the ankle, so a separate rating under DC 5271 and 5311 for limitation of ankle function is not pyramiding.  In 2008, clinicians noted impaired proprioception in the right ankle, but on examination in 2011 neurological testing did not show any deficit.  Overall, it does not appear that the right Achilles tendon injury produces residual neuropathy consistent with mild incomplete paralysis of any peripheral nerve affecting the ankle and foot, such as might warrant a compensable rating under 38 C.F.R. § 4.124a.

With respect to the Veteran's claims, the Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  His written statements and sworn testimony have been considered in granting the higher ratings as described above.  

With respect to both claims, the Board has applied Mittleider v. West, 11 Vet. App. 181 (1998) and has attributed all the Veteran's symptoms to his service-connected disabilities.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for his disabilities.  For example, the frequency and level of his migraine headaches is specifically accounted for in DC 8100.  

Moreover, the functionality of his right Achilles and motion of his right ankle corresponds to the muscle evaluation under DC 5311 and the limitation of motion provisions of DC 5271.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The physical findings noted on the clinical records and examination reports are specifically contemplated in the schedular rating criteria. For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's migraine headaches and right Achilles tendon disabilities, and no referral for an extraschedular rating is required.

Next, the Veteran has indicated that he is employed. Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the file contains the Veteran's service treatment records, post-service medical records, statements from the Veteran, reports of VA medical examinations, and a transcript of the June 2012 Travel Board hearing.  The VA medical examinations that the Veteran has had, in combination with service and VA medical treatment records, are adequate for evaluating his migraine headaches and residuals of shrapnel injury of the right Achilles tendon.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determinations as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeals for ratings in excess of 30 percent prior to September 2, 2008, and at 50 percent since for PTSD are dismissed.

A 30 percent rating, but no more, for migraine headaches is warranted for the entire time on appeal subject to the law and regulations governing the payment of monetary benefits. 

A 10 percent rating, but no more, for residuals of a shrapnel injury of the right Achilles tendon is warranted for the entire time on appeal subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


